DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Newly added claims 17-20 conflict with pending claims 17-18.  The highest numbered claim previously presented is withdrawn claim 18.  Therefore, the newly added claims have been renumbered to 19-22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (PG Pub. No. US 2019/0237395 A1) in view of, Lee et al. (PG Pub. No. US 2014/0191381 A1), Mangrum (PG Pub. No. US 2019/0043789 A1) and Murakami et al. (PG Pub. No. US 2005/0217787 A1).
Regarding claim 1, Joshi teaches a method of mounting electronic components on one or more carrier bodies, wherein the method comprises: 
providing a support body (¶ 0033: leadframe 110) with at least one first alignment mark (¶ 0049: joint recess 910, configured to align 110 to element 120);
mounting the one or more carrier bodies (¶ 0033: second leadframe 120), each having at least one second alignment mark (¶ 0049: joint protrusion 920, configured to align 120 to element 110), on the support body by alignment between the at least one first alignment mark and the at least one second alignment mark (fig. 9: 120 mounted on 110 by alignment between 910 and 920); and
thereafter mounting the plurality of electronic components (¶ 0052: 1131, 1132, 1133) on a respective one of the one or more carrier bodies (fig. 11A: 1131, 1132, 1133 mounted on surface of carrier body 1120, equivalent to 120 of fig. 9).
Joshi further teaches the second alignment mark comprises a recess in the surface of the carrier body (¶ 0049 & fig. 9), the one or more carrier bodies further include via hole joint 123 (¶ 0049 & fig. 9: Second (top) leadframe 120 includes the joint formed by via hole 123), and the method produces an encapsulated IC package (¶ 0010 among others).  
Joshi does not teach the method further comprises:
mounting the one or more carrier bodies and the plurality of electronic components by optical alignment;
mounting the plurality of electronic components by optical alignment using the at least one second alignment mark; and 
separating the one or more carrier bodies and the electronic components mounted thereon into separate packages, each at least comprising part of one of the one or more carrier bodies and at least one of the electronic components.
Lee teaches mounting a carrier body (¶ 0012: top lead frame strip 10, similar to 110 of Joshi) on a support body (¶ 0015 & fig. 3: 10 mounted on bottom lead frame strip 110, similar to 120 of Joshi), mounting a plurality of electronic components (¶ 0052: 182, corresponding to 1131/1132/1133 of Joshi) on the carrier body (¶ 0015-0016 & figs. 4-5: plurality of 182 mounted on 10, similar to Joshi), and separating the one or more carrier bodies and the electronic components mounted thereon into separate packages (¶ 0018: leadframe assembly singulated along saw streets into separate packages), each at least comprising part of one of the one or more carrier bodies and at least one of the electronic components (fig. 7: 210, comprising 182 and a portion of 170).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Joshi with the separate packages of Lee, as a means to enhance manufacturing efficiency and/or functionality by providing a plurality of IC packages (Lee, ¶ 0020) with a single encapsulation process.
 Joshi in view of Lee does not teach the method further comprises:
mounting the one or more carrier bodies and the plurality of electronic components by optical alignment; and
mounting the plurality of electronic components by optical alignment using the at least one second alignment mark.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Joshi in view of Lee with the electronic component alignment of Mangrum, as a means to ensure the electronic components are suitable arranged on the one or more carrier bodies (1110/1120 of Joshi, leadframe of Mangrum) by self-alignement (Mangrum, ¶ 0027), improving bonds and enabling a leadframe to be utilized for both wirebond processing as well as flip chip (Mangrum, ¶ 0038). 
Joshi in view of Lee and Mangrum does not teach the method further comprises mounting the one or more carrier bodies and the plurality of electronic components by optical alignment.
Murakami teaches a method of mounting a carrier body (¶ 0016: TAB strip 110, similar to second leadframe 120 of Joshi) having at least one second alignment mark (¶ 0017: alignment landmarks 111, similar to 123 of Joshi) on a support body (¶ 0016: strip carrier frame 120, similar to 110 of Joshi) having at least one first alignment mark (¶ 0017: alignment landmarks 121, similar to 123 of Joshi) by alignment between at least one first alignment mark and at least one second alignment mark (fig. 1: 110 mounted on 120 by alignment between alignment marks 121 and 111), wherein the first and second alignment marks are configured for recognition by optical alignment tools (¶¶ 0017-0018).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Joshi to include optical alignment, as a means to place the components in a manner to allow the joint provisions (protrusions and recesses of Joshi, die bumps and recesses of 
Furthermore, the Examiner notes that there are a finite, predictable number of solutions for providing the alignment taught by Joshi, as evidenced by Murakami (Murakami, ¶ 0018: specially made marks or holes which can be recognized by mechanical or optical alignment tools).  “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Accordingly, it would have been obvious to said artisan to pursue the known option of optical alignment, in order to allow for joining of the support body (110 of Joshi) and carrier body (120 of Joshi), as well as positioning the plurality of electronic components (1131, 1132, 1133 of Joshi) on the carrier body (120 of Joshi) using a carrier body alignment mark (123 and/or 910 of Joshi, 409 of Mangrum).
	
Regarding claim 2, Joshi in view of Lee, Mangrum and Murakami teaches the method according to claim 1, wherein the method comprises providing each of the plurality of electronic components with at least one third alignment mark, wherein mounting the plurality of electronic components on a respective one of the one or more carrier bodies involves an optical alignment between the at least one second alignment mark and the third alignment marks (Mangrum, ¶ 0027 & figs. 4A-4B: die 401 comprise bumps 405 which align to leadframe recesses 409, similar to 910/920 of Joshi, as modified with the optical alignment of Murakami).

Regarding claim 3, Joshi in view of Lee, Mangrum and Murakami teaches the method according to claim 2, wherein the method comprises carrying out the optical alignment between the at least one second alignment mark and the third alignment marks without considering the at least one first 

Regarding claim 4, Joshi in view of Lee, Mangrum and Murakami teaches the method according to claim 1, wherein the method comprises optically detecting the at least one first alignment mark before mounting the one or more carrier bodies on the support body (Joshi, ¶ 0048 & fig. 8: aligning cavities 810, corresponding to 910 of fig. 9, to corresponding protrusions 820a, corresponding to 920 of fig. 9.  Matching cavities and protrusions implicitly requires detecting the position of the cavities, provided by the optical alignment of Murakami).

Regarding claim 5, Joshi in view of Lee, Mangrum and Murakami teaches the method according to claim 1, wherein the method comprises optically detecting the at least one second alignment mark before mounting the one or more carrier bodies on the support body (Joshi, ¶ 0048 & fig. 8: cavities 810, corresponding to 910 of fig. 9, matched to protrusions 820a, corresponding to 920 of fig. 9.  Matching cavities and protrusions implicitly requires detecting the position of the protrusions, provided by the optical alignment of Murakami).

Regarding claim 11, Joshi in view of Lee, Mangrum and Murakami teaches the method according to claim 1, wherein the method comprises forming at least part of the alignment marks by at least one of the group consisting of etching, printing, laser grooving, drilling, routing, and stamping (Joshi, ¶ 0043: cavities 610 and protrusions 620, corresponding to 910 and 920 of fig. 9, formed by etching and/or stamping).

Regarding claim 12, Joshi in view of Lee, Mangrum and Murakami teaches the method according to claim 1, wherein the method comprises mounting the electronic components on the one or more carrier bodies by at least one of the group consisting of soldering, sintering, welding, and gluing (Joshi, ¶ 0057: in at least one embodiment, die are mounted on a leadframe by soldering or conductive adhesive).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Lee, Mangrum and Murakami as applied to claim 1 above, and further in view of Victor et al. (PG Pub. No. US 2007/0114352 A1).
Regarding claim 6, Joshi in view of Lee, Mangrum and Murakami teaches the method according to claim 1, comprising a plurality of electronic components (Joshi, ¶ 0052: 1131, 1132, 1133).  Joshi in view of Lee, Mangrum and Murakami further teaches the electronic components are flip attached to one of the one or more carrier bodies (Joshi, figs. 11A-11B: 1131/1132/1133 mounted to second/top leadframe 1120).
Joshi in view of Lee, Mangrum and Murakami is silent to wherein the method comprises mounting one or more connection bodies, each having at least one fourth alignment mark, on the one or more carrier bodies for electrically connecting the electronic components with a respective carrier body by a respective connection body.
Victor teaches an electronic component (¶ 0031: die 16, similar to 1131-1133 of Joshi) mounted on a carrier body (¶ 0031 & fig. 1: 16 mounted on leadframe 18, similar to 110/120 of Joshi), and one or more connection bodies (¶ 0031: clip 14) on the one or more carrier bodies for electrically connecting the electronic component with the carrier body (fig. 1: 16 electrically connected to 18 by clip 14), wherein the one or more connection bodies include an alignment structure (¶ 0045: 14 includes a portion configured to align to leadframe 18).


Regarding claim 7, Joshi in view of Lee, Mangrum and Victor teaches the according to claim 6, wherein the one or more connection bodies is or are one or more clip frames (Victor, ¶ 0031).

Regarding claim 8, Joshi in view of Lee, Mangrum and Victor teaches the method according to claim 6, wherein the method comprises mounting the one or more connection bodies on the one or more carrier bodies by optical alignment between the at least one second alignment mark and the at least one fourth alignment mark (Victor, ¶ 0031: mounting clip 14 on leadframe 18 includes alignment between an alignment structure on 18, similar to leadframe alignment mark of Joshi, and at least a portion of 14, wherein leadframe positioning is provided by the optical alignment of Murakami).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Lee and Murakami.
Regarding claim 13, Joshi teaches a method of mounting electronic components on leadframe-type carrier bodies, wherein the method comprises:
providing a support body (¶ 0033: leadframe 110); 
mounting the carrier body on the support body (¶ 0033 & fig. 1: second leadframe 120 mounted on 110); and 
mounting each of the electronic components (¶ 0052: 1131, 1132, 1133) on a respective one of the carrier bodies (fig. 11B: 1131/1132/1133 mounted on 1120, corresponding to 120 of fig. 1); 
wherein said mounting comprises carrying out multiple alignment procedures between the support body, the carrier bodies and the electronic components (¶¶ 0049-0052 & figs. 9-11B: mounting 110 on 120 and/or 1131/1132/1133 on 110 includes aligning 910 to 920, and aligning 1131/1132/1133 to leads on 120); and
providing separate packages (¶ 0052: molded package 1140), comprising part of the carrier body and at least one of the electronic components (fig. 11B: 1140 comprises at least part of 110/1120 and at least one of 1131/1132/1133).
Joshi further teaches the second alignment mark comprises a recess in the surface of the carrier body (¶ 0049 & fig. 9), and the one or more carrier bodies further include via hole joint 123 (¶ 0049 & fig. 9: Second (top) leadframe 120 includes the joint formed by via hole 123),
Joshi does not teach the method further comprises:
mounting a plurality of carrier bodies on the support body; and
separating the one or more carrier bodies and the electronic components mounted thereon into the separate packages,
wherein the multiple alignment procedures between the support body, the carrier bodies and the electronic components comprise optical alignment.
Lee teaches a method comprising:
mounting a plurality of carrier bodies (¶ 0014: interconnected top leadframes 12, 14, 16 and 18, similar to 120 of Joshi) on a support body (¶ 0012: bottom leadframe 110, similar to 110 of Joshi); and 
mounting each of a plurality of electronic components (¶ 0016: 182) on a respective one of the carrier bodies (fig. 5: each 182 mounted on respective leadframe portion 112, 114, 116 and 118); and 
separating the one or more carrier bodies and the electronic components mounted thereon into separate packages (¶¶ 0018-0019: encapsulated leadframe singulated along saw streets into separate packages 210), each at least comprising part of one of the one or more carrier bodies and at least one of the electronic components (¶¶ 0019-0020 & fig. 7: 210 comprises top leadframe portion 30 and 182).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Joshi with the separate packages of Lee, as a means to enhance manufacturing efficiency and/or functionality by providing a plurality of IC packages (Lee, ¶ 0020) with a single encapsulation process.
Joshi in view of Lee does not teach the multiple alignment procedures between the support body, the carrier bodies and the electronic components comprise optical alignment.
Murakami teaches a method of mounting a carrier body (¶ 0016: TAB strip 110, similar to second leadframe 120 of Joshi) having at least one second alignment mark (¶ 0017: alignment landmarks 111, similar to 123 of Joshi) on a support body (¶ 0016: strip carrier frame 120, similar to 110 of Joshi) having at least one first alignment mark (¶ 0017: alignment landmarks 121, similar to 123 of Joshi) by alignment between at least one first alignment mark and at least one second alignment mark (fig. 1: 110 mounted on 120 by alignment between alignment marks 121 and 111), wherein the first and second alignment marks are configured for recognition by optical alignment tools (¶¶ 0017-0018).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Joshi to include optical alignment, as a means to place the components in a manner to allow the joint provisions (protrusions and recesses of Joshi, die bumps and recesses of 
Furthermore, the Examiner notes that there are a finite, predictable number of solutions for providing the alignment taught by Joshi, as evidenced by Murakami (Murakami, ¶ 0018: specially made marks or holes which can be recognized by mechanical or optical alignment tools).  “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Accordingly, it would have been obvious to said artisan to pursue the known option of optical alignment, in order to allow for joining of the support body (110 of Joshi) and carrier body (120 of Joshi), as well as positioning the plurality of electronic components (1131, 1132, 1133 of Joshi) on the carrier body (120 of Joshi) using a carrier body alignment mark (123 and/or 910 of Joshi, 409 of Mangrum).

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Fukasawa et al. (PG Pub. No. US 2001/0010469 A1) and Lee.
Regarding claim 19, Joshi teaches a method of mounting electronic components on one or more carrier bodies, wherein the method comprises:
providing a support body (¶ 0033: 110) having an upper major surface and an opposing lower major surface (figs. 2 and 5 among others: 110 comprises upper and lower major surfaces), the upper major surface including at least one first alignment mark (¶ 0041 & fig. 5: upper surface of 110 comprises alignment locations 113); 
mounting the one or more carrier bodies (¶ 0033: 120), each carrier body having an upper major surface and opposing major surface (figs. 1 and 5 among others: 120 has upper and lower major surfaces) and having at least one second alignment mark on the 
thereafter mounting the plurality of electronic components (¶ 0052 & fig. 11B: electronic components 1131, 1132 and 1133 mounted on dual leadframe 1120/1110, corresponding to 120/110 of fig. 5) on the upper major surface of a respective one of the one or more carrier bodies by alignment (¶ 0052 & fig. 11B: 1131, 1132, 1133 mounted on upper surface of 112 by aligning to assembly pads). 
separating the one or more carrier bodies and the electronic components mounted thereon into separate packages, each at least comprising part of one of the one or more carrier bodies and at least one of the electronic components.
Joshi does not teach the method further comprises:
aligning the plurality of electronic components on the one or more carrier bodies using the at least one second alignment mark; and
separating the one or more carrier bodies and the electronic components mounted thereon into the separate packages.
Fukasawa teaches a method of mounting an electronic component (¶ 0072: device 1, similar to  1131, 1132 and/or 1133 of Joshi) on a carrier body (¶ 0194: 10-13, similar to 1120/110 of Joshi) using at least one alignment mark (¶ 0194: guides 53-1, similar to 123 of Joshi).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Joshi with the electronic component alignment of Fukasawa, as a means to 
Joshi in view of Fukasawa does not teach the method further comprises:
separating the one or more carrier bodies and the electronic components mounted thereon into the separate packages.
Lee teaches mounting a carrier body (¶ 0012: top lead frame strip 10, similar to 110 of Joshi) on a support body (¶ 0015 & fig. 3: 10 mounted on bottom lead frame strip 110, similar to 120 of Joshi), mounting a plurality of electronic components (¶ 0052: 182, corresponding to 1131/1132/1133 of Joshi) on the carrier body (¶ 0015-0016 & figs. 4-5: plurality of 182 mounted on 10, similar to Joshi), and separating the one or more carrier bodies and the electronic components mounted thereon into separate packages (¶ 0018: leadframe assembly singulated along saw streets into separate packages), each at least comprising part of one of the one or more carrier bodies and at least one of the electronic components (fig. 7: 210, comprising 182 and a portion of 170).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Joshi in view of Fukasawa with the separate packages of Lee, as a means to enhance manufacturing efficiency and/or functionality by providing a plurality of IC packages (Lee, ¶ 0020) with a single encapsulation process.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 20, Joshi in view of Fukasawa and Lee teaches the method of claim 17, including disposing the first alignment marks beyond mounting positions of the one or more carrier bodies on the upper major surface of the support body (Fukasawa, fig. 16: alignment locations of support body 13, similar to 113 of Joshi, disposed beyond die mounting positions of support body 13, similar to 110 of Joshi).

Regarding claim 21, Joshi in view of Fukasawa and Lee teaches the method of claim 17, further comprising providing each of the plurality of electronic components with at least one third alignment mark (Fukasawa, ¶ 0194: 50-2) on an upper major surface thereof (Fukasawa, fig. 16: 50-2 at least indirectly disposed on upper surface of 1), wherein mounting of each of the plurality of electronic components on the respective one of the one or more carrier bodies involves an alignment between the at least one second alignment mark of the respective carrier bodies and the third alignment marks (Fukasawa, ¶ 0194: mounting 1 on 11 includes aligning 53-1 and 50-2), including disposing a lower major surface of the electronic component, which is opposite the lower major surface of the electronic component, on the upper major surface of the respective carrier body (Fukasawa, fig. 16: lower major surface of 1 disposed on upper major surface of 11).

Regarding claim 22, Joshi in view of Fukasawa and Lee teaches the method of claim 19, including disposing the second alignment marks beyond mounting positions of the one or more electronic components on the upper major surface of the respective carrier body (Fukasawa, fig. 16: alignment locations 53-2 of carrier body 11, similar to 120 of Joshi, disposed beyond die mounting positions of the carrier body 11).

Allowable Subject Matter
Claims 9-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or clearly suggest the limitations stating:
“mounting the plurality of electronic components on an intermediate carrier body having at least one fifth alignment mark by alignment taking into account mounting position and orientation of the one or more carrier bodies on the support body, and 
“thereafter transferring the electronic components from the intermediate carrier body to the one or more carrier bodies by alignment using the at least one fifth alignment mark” as recited in claim 9.
Elliot et al. (PG Pub. No. US 2013/0087894 A1) teaches mounting a plurality of electronic components (90) on an intermediate carrier body (116) having at least one alignment mark (87A, 87B), but does not teach taking into account mounting position and orientation of the one or more carrier bodies on the support body, or transferring the electronic components from the intermediate carrier body to one or more carrier bodies using the alignment mark.
Claim 10 depends on claim 9 and is allowed for implicitly including the allowable subject matter above.

Response to Arguments
Applicant's arguments filed 2/7/2022 with respect to claims 1-8 and 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894